Case 2:20-cv-12880-JMV-JSA Document 75 Filed 04/22/21 Page 1 of 2 PageID: 1111




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 DANIEL D’AMBLY

                               Plaintiff,

                                                                  NOTICE OF MOTION
                       v.
                                                                  Civil Action No.
 CHRISTIAN EXOO a/k/a ANITFASH GORDON; ST.
 LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING                          2:20-cv-12880-JMV-JAD
 COMPANY; NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC., COHEN, WEISS AND SIMON,
 LLP;

                               Defendants.


        PLEASE TAKE NOTICE that for the reasons set forth in the Declaration of William

L. Fox, sworn to October 27, 2020, and the Brief in Support of Defendant St. Lawrence

University’s (the “University”) Motion to Dismiss, the University will move this Court before

the Hon. John Michael Vazquez, United States District Court Judge, at the Martin Luther

King Building & U.S. Courthouse, 50 Walnut Street Room 4015, Newark, New Jersey

07101, at 9:00 a.m., on July 6, 2021, or such other date and time as is set by the Court,

for an Order pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6)

dismissing Plaintiffs’ Amended Complaint as against the University, in its entirety. The

University intends to file and serve reply papers. The University requests oral argument.

Dated: April 22, 2021                             BOND, SCHOENECK & KING, PLLC


                                                  By:    /s/ Monica C. Barrett
                                                         Monica C. Barrett, Esq.
                                                         Adam P. Mastroleo, Esq. (pro
                                                         hac vice)
                                                  Office and P.O. Address
                                                  600 Third Avenue
                                                  22nd Floor
                                                  New York, NY 10016

                                             1
12423775.1 4/21/2021
Case 2:20-cv-12880-JMV-JSA Document 75 Filed 04/22/21 Page 2 of 2 PageID: 1112




                                          Telephone: (646) 253-2300
                                          Facsimile:   (646) 253-2383
                                          Email: mbarrett@bsk.com
                                                 amastroleo@bsk.com

                                          Attorneys for Defendant St. Lawrence
                                          University




                                      2
12423775.1 4/21/2021
